


EXHIBIT 10.14

 

PROPRIETARY ACCOUNT SUPPLEMENT

 

TO

 

FULLY DISCLOSED CLEARING AGREEMENT

 

THIS PROPRIETARY ACCOUNT SUPPLEMENT to the Fully Disclosed Clearing Agreement
(the “Agreement”) dated February 26, 2008 entered into by Pershing LLC
(“Pershing”) and Broadpoint Capital, Inc., n/k/a Gleacher & Company
Securities, Inc. (“Broker”) is made and entered into on this 12th day of
November, 2010 by and between Pershing and Broker.

 

WHEREAS, Pershing carries and provides clearing and other services for certain
proprietary accounts (the “Prop Accounts”) of Broker and also maintains a
Deposit Account for Broker pursuant to Paragraph 20 of the Agreement (together
with the Prop Accounts, the “Accounts”).

 

WHEREAS, Broker desires that Pershing be able to hypothecate or otherwise
utilize the securities in the Accounts to the fullest extent permitted by law.

 

NOW THEREFORE, the parties hereby agree to amend and supplement the Agreement by
adding the following provisions thereto:

 

1.                                      CONSENT TO LOAN, PLEDGE OR USE OF
SECURITIES

 

To the greatest extent permitted under applicable laws, Broker hereby authorizes
Pershing to lend either to Pershing or to others and to otherwise use, sell or
pledge any securities held by Pershing in the Accounts, to convey therewith all
attendant rights of ownership (including voting rights and the right to transfer
the securities to others) and to use all such property as collateral for
Pershing’s general loans or other obligations and with respect to repurchase
transactions.  Any such property, together with all attendant rights of
ownership, may be pledged, re-pledged, sold, hypothecated or re-hypothecated or
become subject to repurchase transactions either separately or in common with
other property and Pershing shall have no obligations to retain a like amount of
similar property in its possession and control.  Broker hereby acknowledges
that:  (i) in certain circumstances, such loans or other use may limit, in whole
or in part, Broker’s ability to exercise voting rights and other attendant
rights of ownership with respect to the loaned, sold or pledged securities and
(ii) rather than a dividend, Broker may receive a payment which will not be
eligible for the preferential tax rate or treatment which may apply to
dividends.

 

2.                                      LIEN

 

Broker hereby grants to Pershing a continuing security interest in, lien on, and
right of set-off with respect to, all rights, title and interests of Broker in
and to the Collateral (as defined below), as collateral security for the payment
and performance of all of Broker’s obligations to Pershing, now existing or
hereinafter arising, whether or not such obligations arise under the Agreement
(“Broker’s Obligations”) or any other agreement between Pershing and Broker and
irrespective of the number of Accounts Broker may have with Pershing, together
with all expenses of Pershing in connection therewith, including without
limitation reasonable attorneys’ fees.  For purposes hereof, Collateral shall
mean:  (i) all cash, investment property, security entitlements, securities,
commodities, financial instruments, general intangibles and other property now
or hereafter held or carried by Pershing in any of the Accounts in Pershing’s

 

--------------------------------------------------------------------------------


 

possession or control for any purpose, including any assets in transit or held
by others on behalf of Pershing; (ii) all rights of  Broker in any contract or
agreement with Pershing;  and (iii) all proceeds of and distributions with
respect to the foregoing.  In order to satisfy such obligations, upon Broker’s
default of Broker’s Obligations, Pershing is authorized to sell or otherwise
dispose of any Collateral, to retain any Collateral and set-off, net or recoup
any obligations Pershing owes to Broker in respect of Broker’s Obligations, to
purchase any property which may have been sold short for Broker’s account and to
close any contracts or redeem any mutual funds in such Accounts, in each case
without notice.  Pershing shall have all the rights and remedies available to a
secured party under the Uniform Commercial Code as in effect in the State of New
York (“UCC”), in addition to the rights and remedies provided in the Agreement.

 

Broker and Pershing agree that all Collateral held in or credited to any
Account, including without limitation cash, will be treated as “financial
assets” under Article 8 of the UCC and that any Account maintained by Broker
with Pershing shall be a “securities account” under Article 8 of the UCC.  All
Collateral delivered to Pershing shall be free and clear of all adverse claims
and all prior liens, claims and encumbrances; and Broker will not cause or allow
any of the Collateral to be subject to any adverse claims or any liens, security
interests, mortgages or encumbrances of any nature, other than the security
interest created in Pershing’s favor.  Furthermore, Collateral consisting of
securities shall be delivered in good deliverable form (or Pershing shall have
the unrestricted power to place such securities in good deliverable form) in
accordance with the requirements of the primary market for such securities. 
Broker shall execute such documents and take such other action as Pershing shall
reasonably request in order to protect and perfect Pershing’s rights with
respect to any such Collateral.  In addition, Broker appoints Pershing as
Broker’s attorney-in-fact to act on Broker’s behalf to sign, seal, execute and
deliver all documents, and do all such acts as may be required, to realize upon
any of Pershing’s rights in the Collateral pursuant to the Agreement.

 

Broker retains the right to redeem any securities subject to this Proprietary
Account Supplement from Pershing upon satisfaction of Broker’s Obligations to
Pershing.  In the event that Pershing has loaned the securities subject to this
Proprietary Account Supplement  to a third party or otherwise used, sold or
pledged such securities to a third party and Pershing is unable to redeem those
securities from the third party, Pershing shall purchase replacement securities
of the same class and amount and provide the replacement securities to Broker. 
Pershing shall be responsible for any costs (including all fees, expenses and
commissions) incurred in returning the collateral or in purchasing replacement
securities.

 

The parties acknowledge that the Agreement and each transaction entered into
pursuant to the Agreement is a “securities contract,” within the meaning of the
United States Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”).  The parties further acknowledge that the Agreement is a
“master netting agreement” within the meaning of the Bankruptcy Code and a
“netting contract” within the meaning of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”).

 

BROKER: Gleacher & Company Securities, Inc.

 

PERSHING LLC:

 

 

 

 

 

 

 

 

By:

/s/ Frank A. Castelluccio

 

By:

/s/ Charles Granito Jr.

 

 

 

 

 

 

 

 

 

 

Name:

Frank A. Castelluccio

 

Name:

Charles Granito Jr.

 

2

--------------------------------------------------------------------------------


 

Title:

Executive Managing Director

 

Title:

MD

 

 

 

 

 

 

 

 

 

 

Date:

November 12, 2010

 

Date:

November 12, 2010

 

3

--------------------------------------------------------------------------------

 
